DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 30 November 2020, regarding the International Business Machines Corporation application.

Claims 1, 3, 5, 6, 11-14, 21 and 22 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1, 3, 5, 6, 11-14, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: After further search and consideration of the claim in their current amended form, the closest prior art reference identified is the US Patent Application Publication to Fukuda, et al. (US 2011/0042237 A1), submitted by Applicant on an IDS filed on 22 September 2020.  Fukuda discloses an electrochemical sensor that may include a plurality of working electrodes (Abstract; e.g., Figures 1, 3, and 5).  The working electrodes were fabricated for testing with a flat surface (i.e., a non-patterned surface) and with columnar protrusions (51; i.e., make a non-random patterned having a topography; [0184]).  However, these differing electrodes were not taught as being on the same array.  Specifically, for the disclosed array devices, Fukuda teaches each working electrode having the protrusions to maximize electrode surface area, and thus increase response.  Instant independent claims 1 and 21 require an array of electrodes with characteristics not taught to be in combination by the Fukuda reference. Therefore, independent claims 1 and 21, and their dependent claims, are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
3 February 2021